No. 85-584
               IN THE SUPREME COURT OF THE STATE OF MONTANA
                                      1987



KENNETH K. KOMEOTIS,
                Claimant and Appellant,
       -vs-
WILLIAMSON FENCING, Employer,
       and
STATE COMPENSATION INSURANCE FUND,
                Defendant and Respondent.




APPEAL FROM:    The Workers' Compensation Court, The Honorable
                Timothy Reardon, Judge presiding.
COUNSEL OF RECORD:
       For Appellant:
                Bottomly   &   Gabriel; Joe Bottomly, Great Falls, Montana
       For Respondent:
                Marra, Wenz, Johnson     &   Hopkins; Thomas A. Marra, Great
                Falls, Montana



                                      Submitted on Briefs: April 17, 1986
                                        Decided:    February 18, 1987




                                      Clerk
                 3 T o n t a n a S u p r :me ( ' o u r t
                 J u s t i cc R u i ' 1 ; r ~ q
                             :
                 2 1 5 Nor+:h Sal~?.e:-~;
                 H e l e n a , P:T 59620




                                         Date      Februarv 19, 1987

EDITORIAL DEPARTMENT
West Publishing Co., P.O. Box 3526, St. Paul, MN 55165

Please make the following correction in the opinion in the case of:
Title:   KOBfEOTIS V     . FJITtTJTAP~SONF E N C T N G        and
   STATE COP4PEfJSATIOPJ IQS. FUYD, NO. 35-5 34,
Vol.           Rptr.    (Decided 2/17/57)                        Page

    first column, line                       top
In second                             from bottom.
    (Page 2 , line 4 from the top)
         . . .   appeal whether the District Court

   erred in applyinq
                   -               . .    ,   .

should read   . . . appeal             whether the court erred
   in    applyinq . . . .


                            -   -


Signed



The expense of making changes is such that we cannot undertake it for
items of mere!y typographical style.

                                                       West Publishing Co.
                                                                             N 182c
Mr. Justice L. C. Gulbrandson delivered the Opinion of the
Court.

      Kenneth Komeotis appeals from that part of a Workers'
Compensation Court order which denies him a lump-sum payment
of workers' compensation benefits. The dispositive issue on
appeal is whether the District Court erred in applying
S 39-71-741, MCA, retroactively to appellant's request for a
lump-sum payment.    We reverse and remand this case for
proceedings consistent with this Court's decision in Buckman
v. State Comp. Insurance Fund (Mont. 1.986),      P.2d     I

43 St.Rep. 2216.
      In February 1984, appellant suffered a work related
injury which aggravated his degenerative arthritis.      The
respondent State Compensation Insurance Fund (State Fund)
accepted liability and paid temporary total disability
benefits to appellant. In May 1985, the State Fund converted
appellant's benefits to permanent total disability benefits.
Appellant requested that the Workers' Compensation Court
grant him a lump-sum payment of a large part of his
anticipated benefits.
      The 1985 Montana Legislature amended S 39-71-741, MCA,
the statute governing the lump-sum conversion of workers'
compensation benefits. The amendments codified prior Montana
case law on lump-sum conversions. The Workers' Compensation
Court, in this case, found that the 1985 amendments enacted
new, stricter guidelines for the granting of lump-sum
payments.   The court found that the amendments profound1.y
changed the substantive law on such payments. The court then
applied   the  new   criteria  from the    1985 amendments
retroactively to appellant's case and denied him a lump-sum
payment.
      This Court handed down the Buckman decision (cited
above) after the Workers' Compensation Court's ruling in the
instant case. In Buckman, this Court specifically held that
the   statutory guidelines    in  the   1985 amendment to
§ 39-71-741, MCA, could not he applied retroactively.  Thus,
the Workers' Compensation Court erred in applying the new
statute to appella.ntlsclaim.
      We decline to address the other issues appellant
raises. Reversed and remanded for further pro5@ings.




We concur: